EXHIBIT 10.31

RESTRICTED STOCK GRANT AGREEMENT

2010 LONG-TERM INCENTIVE PLAN OF THE BABCOCK AND WILCOX COMPANY

*    *    *    *

The grant of Restricted Stock (as defined below) set forth under this Grant
Agreement is being made in connection with the spin-off of The Babcock & Wilcox
Company from McDermott International, Inc. pursuant to the Plan (as defined
below). This grant, including the terms and conditions thereof as set forth in
this Grant Agreement, is issued as a replacement grant in substitution of the
Restricted Stock award granted to you on             (the “Original Grant
Date”), which award is hereby cancelled.

*    *    *    *

The Compensation Committee of the Board of Directors (the “Committee”) of The
Babcock & Wilcox Company (the “Company”) granted to you on August 9, 2010 (the
“Date of Grant”), pursuant to the 2010 Long-Term Incentive Plan of The Babcock &
Wilcox Company, (the “Plan”) of the Company, restricted shares of B&W common
stock (“Restricted Stock”), upon the terms and conditions set forth in the Plan
and in this Grant Agreement (the “Grant”). The provisions of the Plan are
incorporated herein by reference and a copy of the Plan is enclosed for your
reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“Company” as used in this Agreement with reference to employment shall include
subsidiaries of the Company. Whenever the words “you or your” are used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to the beneficiary, estate, or personal
representative, to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution, it shall be deemed to include
such person.

Restricted Stock

Restricted Stock Award. You have been awarded a grant of restricted stock. This
grant represents a right to be issued the number of shares of common stock of
the Company as shown on the attached Notice of Grant on the Date of Grant,
subject to the restrictions contained in this Agreement (“Restricted Stock”).
Shares evidencing the Restricted Stock will be issued in your name as of the
Date of Grant.

Restrictions. Unless and until the vesting requirements and other terms set
forth in this Agreement have been satisfied, the Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated (the
“Restrictions”).

Vesting Requirements. Subject to the “Forfeiture of Restricted Stock” and
“Change in Control” sections below, the Restricted Stock will vest in one-third
(1/3) increments on the first, second and third anniversaries of the Original
Grant Date. Upon vesting, shares of Restricted Stock will be released to you as
soon as administratively practicable and the Restrictions with respect thereto
will be removed. If the vesting of any shares of Restricted Stock hereunder
would result in a fraction, any fraction of 0.5 or greater will be rounded to
one, and any fraction of less than 0.5 will be rounded to zero.

Forfeiture of Restricted Stock. Except as provided below, shares of Restricted
Stock which are not vested at your termination of employment with the Company or
its subsidiaries for any reason shall, coincident therewith, be forfeited and
such shares shall be returned to the Company.



--------------------------------------------------------------------------------

In addition, in the event that (a) you are convicted of (i) a felony or (ii) a
misdemeanor involving fraud, dishonesty or moral turpitude, or (b) you engage in
conduct that adversely affects or may reasonably be expected to adversely affect
the business reputation or economic interests of the Company, as determined in
the sole judgment of the Committee, then all outstanding Restricted Stock
awarded to you under this grant of Restricted Stock are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters.

In the event your employment is terminated prior to the third anniversary of the
Original Grant Date due to a reduction in force, 25% of the then outstanding
Restricted Stock will immediately vest provided your termination date is on or
after the first anniversary of the Original Grant Date, and 50% of the then
outstanding Restricted Stock will immediately vest provided your termination
date is on or after the second anniversary of the Original Grant Date. In the
event you terminate employment prior to the third anniversary of the Original
Grant Date due to “Retirement,” then the then outstanding Restricted Stock may
become vested, at the discretion of the Committee or its designee, in the same
manner as an involuntary termination due to a reduction in force.

For this purpose, the term “Retirement” means a voluntary termination of
employment after attaining age 60 and completing at least 10 years of service
with the Company or its subsidiaries.

In the event your employment terminates by reason of your death or disability
prior to the third anniversary of the Original Grant Date, 100% of the then
outstanding Restricted Stock shall immediately vest.

The Committee may, in its sole discretion, provide for additional vesting.

Change in Control. If a Change in Control of the Company occurs, all outstanding
Restricted Stock granted hereunder shall immediately vest as of the date such
Change in Control occurs. The vested shares of Restricted Stock shall be
released as soon as administratively practicable.

Voting Rights and Dividends. Beginning on the Grant Date and subject to the
forfeiture provisions of this Agreement, you will have full voting rights and
will be credited with cash dividends, if any, with respect to the Restricted
Stock granted hereunder.

Tax Consequences. You should consult your tax advisor as to the U.S. federal
income tax consequences associated with this Restricted Stock as it relates to
your specific circumstances. The Company has been advised that the grant awarded
hereunder will have the following general tax consequences under the present U.
S. Federal tax laws and regulations:

For U.S. federal income tax purposes, you will be deemed to have received
compensation taxable as ordinary income equal to the fair market value, as of
the date of vesting, of the shares of Restricted Stock which vest. Such income
will be included in your taxable income and reported on IRS Form W-2 in the tax
year in which the shares vest.

In addition, all dividends paid, if any, to you with respect to unvested shares
of Restricted Stock shall be considered wages paid to you by your employer and,
therefore, shall be included in your taxable income and reported on IRS Form W-2
in the year in which such shares vest.

By acceptance of this letter, you agree that upon the vesting of any shares of
Restricted Stock issued to you, you will promptly pay to the Company the amount
of income tax which the Company is required to withhold in connection with the
income realized by you as a result of such lapse of the restrictions and that,
failing such payment by you, the Company is authorized to withhold such amount
from subsequent salary payments.

Other Information. Neither the action of the Company in establishing the Plan,
nor any action taken by it, by the Committee or by your employer, nor any
provision of the Plan or this Agreement shall be construed as conferring upon
you the right to be retained in the employ of the Company or any of its
subsidiaries or affiliates.

 

- 2 -